Memorandum Order issued February 22, 2018




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-17-00824-CV
                            ———————————
                        CONNIE HINOJOSA, Appellant
                                         V.
    METROPOLITAN TRANSIT AUTHORITY OF HARRIS COUNTY,
   TEXAS, FIRST TRANSIT, INC., AND MERICA EUBANKS, Appellees



                    On Appeal from the 234th District Court
                             Harris County, Texas
                       Trial Court Case No. 2016-48853

                           MEMORANDUM ORDER
      Appellant, Connie Hinojosa, has filed a partial motion to dismiss her appeal

against appellees First Transit, Inc. and Merica Eubanks, and further requests that

this Court assess costs against the party that incurred them. See TEX. R. APP. P.

42.1(a)(1), (b), (d). Appellant states that she continues to pursue her appeal against
appellee Metropolitan Transit Authority of Harris County, Texas.         While the

certificate of conference attached to the motion to dismiss indicates that no

response had been received from appellees’ counsel, this motion has been on file

with this Court for more than ten days, and no party has responded to the motion.

See id. 10.1(a)(5), 10.3(a)(2). No other party has filed a notice of appeal and no

opinion has issued. See id. 42.1(a)(1), (c).

      Accordingly, we grant the motion and dismiss the appeal against appellees

First Transit, Inc. and Merica Eubanks, with costs to be taxed against the party who

incurred the same. See id. 42.1(a)(1), (d), 43.2(f). The appeal against appellee

Metropolitan Transit Authority of Harris County, Texas, remains pending. See id.

42.1(b).

                                  PER CURIAM
Panel consists of Justices Jennings, Keyes, and Higley.




                                          2